Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al (PG Pub 2012/0025249 A1).
Regarding claim 1, Jeong teaches a light-emitting diode (LED) chip, comprising: a first active LED structure (101, fig. 1, paragraph [0057]) that comprises a first n-type layer (110 of the pn or np structure, paragraph [0057]), a first p-type layer (130 of the pn or np structure, paragraph [0057]; where the p and the n refer to conductive type of layer 130 and 110), and a first active layer (120, paragraph [0054]); a second active LED structure (103) that comprises a second n-type layer (112 from 130, figs. 4-6), a second p-type layer (132), and a second active layer (122), wherein the second active LED structure is electrically coupled in reverse (fig. 1) relative to the first active LED structure, and wherein the second active LED structure comprises a smaller area (paragraph [0044]) than the first active LED structure and the second active LED structure is formed in a peripheral border that is devoid of the first active LED structure; a reflective structure (Ag 160, paragraphs [0024][0067]) arranged on the first p-type layer; and a barrier layer (Pt 185, paragraph [0074]) arranged on and electrically coupled (fig. 1) with the reflective structure, wherein the barrier layer forms at least part of an electrical path between the first p-type layer and the second n-type layer, and a portion of the barrier layer is arranged to laterally extend away (fig. 1) from the reflective structure along a side surface of the reflective structure and into the peripheral border.  
Regarding claim 2, Jeong teaches the LED chip of claim 1, wherein the first active LED structure forms a light- emitting structure that is electrically coupled for forward biasing (fig. 1, with electrode 198, paragraph [0044]) and the second active LED structure forms an electrical overstress protection structure (ESD protection, paragraph [0092]) that is electrically coupled for reverse biasing.  
Regarding claim 3, Jeong teaches the LED chip of claim 1, further comprising: a first contact (170, fig. 1, paragraph [0074]) that is electrically connected at both the first n-type layer and the second p- type layer; and a second contact (185, paragraph [0074]) that is electrically connected at both the first p-type layer and the second n-type layer.  
Regarding claim 4, Jeong teaches the LED chip of claim 3, wherein at least a portion of the second active LED structure is arranged between the second contact (185 on the right, fig. 1) and the first contact (170 on the left).  
Regarding claim 7, Jeong teaches (fig. 1 and figs. 4-6) the LED chip of claim 1, wherein: the first n-type layer and the second n-type layer are discontinuous portions of a same n- type layer; the first p-type layer and the second p-type layer are discontinuous portions of a same p- type layer; and the first active layer and the second active layer are discontinuous portions of a same active layer.  
Regarding claim 8, Jeong teaches the LED chip of claim 1, further comprising a carrier submount (195, fig. 1) that supports both the first active LED structure and the second active LED structure.  
Regarding claim 9, Jeong teaches (fig. 1) the LED chip of claim 8, wherein the first p-type layer is arranged closer to the carrier submount than the first n-type layer and the second p-type layer is arranged closer to the carrier submount than the second n-type layer.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub 2012/0025249 A1).
Regarding claim 16, Jeong remains as applied in claim 1.
However, Jeong does not teach the LED chip of claim 1, further comprising a reverse breakdown voltage in a range from 10 volts to 50 volts.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the reverse breakdown voltage, such as in a range from 10 volts to 50 volts, according to the intended use of the device.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub 2012/0025249 A1) as applied to claim 3 above, and further in view of Yannou et al (PG Pub 2011/0121425 A1).
Regarding claim  255, Jeong remains as applied in claim 3.
Jeong further teaches the LED chip of claim 3, further comprising a first metal layer (152, fig. 1, paragraphs [0062][0063]) arranged between the second contact and the second n-type layer.
Jeong does not explicitly teach the first layer providing an increased contact resistance between the second contact and the second n-type layer.  
In the same field of endeavor, Yannou teaches increasing the current path increases the electrical resistance (paragraph [0022]).
Thus, it’s inherent that the first layer increases contact resistance between the second contact and the second n-type layer because it increases the current path between the second contact and the second n-type layer.
Regarding claim 6, Jeong teaches the LED chip of claim 5, further comprising a second metal layer (150, fig. 1, paragraph [0063]) arranged between the first contact and the second p-type layer.
Jeong does not explicitly teach the second metal layerP3041 US138 providing an increased contact resistance between the first contact and the second p-type layer.  
In the same field of endeavor, Yannou teaches increasing the current path increases the electrical resistance (paragraph [0022]).
Thus, it’s inherent that the second metal layerP3041 US138 providing an increased contact resistance between the first contact and the second p-type layer because it increases the current path between the first contact and the second p-type layer.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub 2012/0025249 A1) as applied to claim 3 above, and further in view of Lee et al (PG Pub 2018/0145216 A1).
Regarding claim  2510, Jeong remains as applied in claim 9.
Jeong further teaches the LED chip of claim 9, wherein the reflective structure (160, fig. 1) is arranged between the first p-type layer and the carrier submount, and the reflective structure comprises a metal reflective layer (Ag, paragraph [0067]).  
Jeong does not teach the reflective structure comprises a dielectric reflective layer.
In the same field of endeavor, Lee teaches a reflective structure (300/210, figs. 4,6,15) arranged 20between the first conductive-type layer (130) and the carrier submount (600), the reflective structure comprising a dielectric reflective layer (210, paragraph [0038]) and a metal reflective layer (300, paragraph [0038]), for the benefit of increasing light extraction (paragraph [0038]).  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the reflective structure to comprise a dielectric reflective layer and a metal reflective layer, for the benefit of increasing light extraction.  
Regarding claim 11, Lee teaches (fig. 4) the metal reflective layer forms a plurality of reflective layer interconnects that extend through an entire thickness 25of the dielectric reflective layer to provide an electrical connection with the first p- type layer.  
Regarding claim 12, Jeong teaches the LED chip of claim 11, wherein the barrier layer (190, fig. 4) is arranged between the metal reflective layer and the carrier submount.  
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub 2012/0025249 A1) as applied to claim 1 above, and further in view of Negley et al (PG Pub 2008/0211416 A1).
Regarding claim 13, Jeong remains as applied in claim 1.
Jeong does not teach a plurality of second active LED structures that are electrically coupled in reverse relative to the first active LED structure.  
Negley teaches a plurality of second active LED structures (in 1116, fig. 28) that are electrically coupled in reverse relative to the first active LED structure (in 1114), for the benefit of providing a device suitable to be used as AC device (paragraph [0448]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to include a plurality of second active LED structures that were electrically coupled in reverse relative to the first active LED structure for the benefit of providing a device suitable to be used as AC device.  
Regarding claim 14, Negley teaches wherein the plurality of second active LED structures are electrically coupled in series with one another (fig. 28).  
Regarding claim 15, Jeong does not teaches wherein the plurality of second active LED 10structures are electrically coupled in parallel with one another.
Negley teaches the plurality of second active LED 10structures (1116, fig. 28, which are coupled in reverse relative to 1114, paragraph [0448]) are electrically coupled in parallel with one another (fig. 28), for the benefit of providing a device suitable to be used as AC device (paragraph [0448]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the plurality of second active LED 10structures to be electrically coupled in parallel with one another, for the benefit of providing a device suitable to be used as AC device.  

Claims 17-19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moosburger et al (PG Pub 2011/0260205 A1) and Jeong et al (PG Pub 2012/0025249 A1).
Regarding claim 17, Moosburger teaches a light-emitting diode (LED) chip, comprising: an n-type layer (21, figs. 4-5, paragraph [0132]), a p-type layer (22, paragraph [0132]), and an active layer (20, paragraph [0082]) arranged between the n-type layer and the p-type layer, a first active LED structure (on the left in fig. 4) that comprises a first portion of the n-type layer, a first portion of the p-type layer, and a first portion of the active layer; a second active LED structure (on the right in fig. 4) that comprises a second portion of the n-type layer, a second portion of the p-type layer, and a second portion of the active layer, wherein the second active LED structure is discontinuous (fig. 4) with the first active LED structure, and wherein the second active LED structure comprises a smaller area (paragraphs [0101][0102]) than the first active LED structure; an n-contact (41) that is electrically coupled at both the first portion of the n-type layer of the first active LED structure and the second portion of the p-type layer of the second active LED structure; a p-contact (42) that is electrically coupled (through Ag 32, paragraph [0111], fig. 4) at both the first portion of the p-type layer of the first active LED structure and the second portion of the n-type layer of the second active LED structure; the p-contact (42, fig. 2) is arranged in an opening of the top passivation layer (equivalent to 73, fig. 3A); and a carrier submount (5) that supports both the first active LED structure and the second active LED structure, wherein the n-contact and the p-contact are located on opposing faces (fig. 4) of the carrier submount.  
Moosburger does not teach the top passivation layer is on the first portion of the n-type layer of the first active LED structure.
In the same field of endeavor, Jeong teaches a top passivation layer (197, fig. 1) on the first portion of the n-type layer (110) of the first active LED structure, for the benefit of preventing short between two adjacent conductive layers (layers 110 and 112, paragraph [0092]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a top passivation layer is on the first portion of the n-type layer of the first active LED structure for the benefit of preventing short between two adjacent conductive layers (layers 2 and 42, fig. 4 of Moosburger).
Regarding claim 18, Moosburger teaches the LED chip of claim 17, wherein the first active LED structure forms a light-emitting structure that is electrically coupled for forward biasing (paragraph [0105]) and the second active LED structure forms an electrical overstress protection structure that is electrically coupled for reverse biasing (paragraph [0106]).  
Regarding claim 19, Moosburger teaches the LED chip of claim 17, wherein at least a portion of the second active LED structure is arranged between the p-contact and the n-contact (fig. 4).  
Regarding claim 26, Moosburger teaches the LED chip of claim 17, wherein the second active LED structure comprises a length (horizontal dimension of 21-22 on the right, fig. 4)  that is less than a width (horizontal dimension of 42) of the p-contact.
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moosburger et al (PG Pub 2011/0260205 A1) and Jeong et al (PG Pub 2012/0025249 A1) as applied to claim 17 above, and further in view of Lee et al (PG Pub 2018/0145216 A1).
Regarding claim  2521, the previous combination remains as applied in claim 17.
Moosburger further teaches the LED chip of claim 17, further comprising a reflective structure (reflective metal Ag layer 31, paragraph [0110]) arranged between the first portion of the p-type layer and the carrier submount, the reflective structure comprising a metal reflective layer (silver paragraph [0110]).  
Moosburger does not teach the reflective structure comprises a dielectric reflective layer.
In the same field of endeavor, Lee teaches a reflective structure (300/210, figs. 4,6,15) arranged 20between the first conductive-type layer (130) and the carrier submount (600), the reflective structure comprising a dielectric reflective layer (210, paragraph [0038]) and a metal reflective layer (300, paragraph [0038]), for the benefit of increasing light extraction (paragraph [0038]).  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the reflective structure to comprise a dielectric reflective layer and a metal reflective layer, for the benefit of increasing light extraction.  
Regarding claim 22, Lee teaches (fig. 4) the LED chip of claim 21, wherein the metal reflective layer forms a plurality of reflective layer interconnects that extend through an entire thickness of the dielectric reflective layer to provide an electrical connection with the first portion of the p-type layer.  
Regarding claim 23, Moosburger teaches the LED chip of claim 22, further comprising a barrier layer (gold Au 32, fig. 4, paragraph [0111]) that is arranged between the metal reflective layer and the carrier submount, wherein the barrier layer forms at least part of an electrical path between the first portion of the p-type layer and the second portion of the n-type layer. 

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moosburger et al (PG Pub 2011/0260205 A1) and Jeong et al (PG Pub 2012/0025249 A1) as applied to claim 17 above, and further in view of Yannou et al (PG Pub 2011/0121425 A1).
Regarding claim  2524, the previous combination remains as applied in claim 17.
Moosburger further teaches the LED chip of claim 17, further comprising a first metal layer (31, fig. 4, paragraph [0110]) arranged between the p-contact and the second portion of the n-type layer.
Moosburger does not explicitly teach the first metal layer providing an increased contact resistance between the p-contact and the second portion of the n-type layer.  
In the same field of endeavor, Yannou teaches increasing the current path increases the electrical resistance (paragraph [0022]).
Thus, it’s inherent that the first layer increases contact resistance between the p- contact and the second portion of the n-type layer because it increases the current path between the p- contact and the second portion of the n-type layer.
Regarding claim 25, Moosburger teaches the LED chip of claim 24, further comprising a second metal layer (32, fig. 4, paragraph [0111]) arranged between the n-contact and the second portion of the p-type layer.
Moosburger does not explicitly teach the second metal layerP3041 US138 providing an increased contact resistance between the n-contact and the second portion of the p-type layer.  
In the same field of endeavor, Yannou teaches increasing the current path increases the electrical resistance (paragraph [0022]).
Thus, it’s inherent that the second metal layerP3041 US138 providing an increased contact resistance between the n-contact and the second portion of the p-type layer because it increases the current path between the n-contact and the second portion of the p-type layer.
Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive. Jeong teaches the added feature in claim 1.  See rejection above.
Applicant’s arguments with respect to claim(s) 17-19 and 21-26 have been considered but are moot because the new ground of rejection.  See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899